The only question for review is whether the bill is multifarious. It was filed by E. F. Anderson, as receiver of the First National Bank of Tallassee, Ala., against Lambert Gin Company, a corporation, G. W. Lambert, G. D. Lambert, E. A. Cox, C. F. Fincher, and the John F. Clark  Co., a corporation.
The sole and single purpose of the bill is to collect an alleged indebtedness to the bank, arising from numerous transactions, for which each and all the respondents, save the John F. Clark  Co., are alleged to be liable and in aid of such relief to set aside an alleged fraudulent conveyance from Lambert Gin Company to the John F. Clark  Co., or, in the alternative, to declare it a general assignment for the benefit of creditors. The bill further seeks discovery from the several respondents, other than the John F. Clark  Co. There are also prayers for an injunction, for a receiver, for a reference, etc., all in aid of the one common purpose.
The bill is essentially like that held not multifarious in G. W. Lambert et al. v. E. F. Anderson, Receiver, ante, p. 110,139 So. 287.
This cause is affirmed on the authority of that case and others there cited.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.